Citation Nr: 0021737	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  97-23 819 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, and 
staged ratings for subsequent periods of time, to include a 
rating exceeding 30 percent from August 27, 1999, for 
bronchial asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran served on active duty from November 1991 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Atlanta, Georgia, 
Regional Office (RO), which granted service connection for 
bronchial asthma, and assigned an original rating of 10 
percent for said disability, effective from April 1, 1992.  
The veteran offered testimony at a travel board hearing that 
was chaired by the undersigned in Atlanta, Georgia, on 
December 9, 1998, and the Board thereafter remanded the case, 
in March 1999, to have the veteran re-examined and the claim 
re-adjudicated.  The RO accomplished the requested 
development, and granted the current rating of 30 percent, 
effective from August 27, 1999, in an October 1999 rating 
decision.  The claims folder has been returned to the Board.


REMAND

The veteran contends that her service-connected disability 
should be rated higher than evaluated.  After a review of the 
evidentiary record, the Board is of the opinion that 
additional development should be accomplished prior to 
further consideration of the veteran's claim.  In particular, 
the Board notes that, while VA has historically addressed the 
issue on appeal as a claim for an increased rating, the 
United States Court of Appeals for Veterans Claims (the 
Court) clarified, in a very recent decision, that in cases 
such as the present one in which the issue involves an appeal 
that has been developed from the initial rating assigned 
following an original grant of service connection, the 
propriety of separate, or "staged" ratings assigned for 
separate periods of time must be considered.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  This development has yet to 
be accomplished at the RO level, and the veteran must be 
informed of the scope of the issue on appeal.  In Fenderson, 
the Court specifically found that framing the issue as 
"entitlement to an increased rating" did not sufficiently 
inform the veteran that the issue actually involved any, or 
all, of the retroactive periods from the effective date of 
the grant of service connection (in this case, the date of 
the claim), as well as prospective ratings.  Id.  Thus, in 
the present case, the RO must consider whether staged ratings 
are warranted by the evidence, and explicitly note, when re-
adjudicating this matter, that staged ratings have been 
considered.  Further, the veteran must be informed that the 
scope of the issue includes the possibility of staged ratings 
during the entire appeal period.

The necessity of the above additional development by the RO 
is further accentuated by the fact that private medical 
records dated in 1994, which were already of record when the 
RO implemented the original grant of service connection in 
February 1997, suggest that a rating of at least 30 percent 
may have been warranted under the rating criteria for 
evaluating service-connected respiratory disabilities that 
were in effect prior to the amendments that were implemented 
in September 1996 for at least part (if not all) of the 
period between April 1992 (the date of the claim) and 
September 1996 (the date when the new rating criteria became 
effective), on the basis of evidence of moderate bronchial 
asthma.  The RO did list, in the Statement of the Case that 
was issued in August 1997, both sets of rating criteria, but 
it appears that the actual initial rating was accomplished 
strictly based on the post-amendment rating criteria, thereby 
the RO's conclusion at the time that only a 10 percent rating 
was warranted.  Thus, in its re-adjudication of the matter on 
appeal, the RO should make sure to use the appropriate rating 
criteria for the pertinent periods of time.  Additionally, 
several private medical records produced prior to August 27, 
1999 (the effective date of the assignment of the 30 percent 
rating that is currently in effect), suggest that an 
effective date earlier than August 27, 1999, may be warranted 
for the current rating of 30 percent.  This question, which 
is an inextricable part of the matter on appeal, must also be 
answered by the RO upon re-adjudication.

While the Board regrets the delay involved in remanding this 
case once again, under the circumstances discussed above, the 
case is simply not ready for appellate review.  Therefore, in 
order to ensure due process, and to ensure that VA has met 
its duty to assist the veteran in developing the facts 
pertinent to her appeal, the case is REMANDED to the RO for 
the following development:

The RO should re-adjudicate the matter on 
appeal, as properly listed on the first 
page of this remand, including in such 
action consideration of the question of 
whether "staged" ratings are 
appropriate for the  service-connected 
bronchial asthma for different periods of 
time throughout the entire appeal period, 
making sure to use the appropriate rating 
criteria for the pertinent periods of 
time.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified, but she has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



